NEWMAN, Judge,
dissenting.
I respectfiilly dissent from the majority’s disposition of the instant case on two separate grounds. First, I dissent in order to bring attention to this confusing area of law in the hope that someday it will become clear.1 Second, I believe that under the facts of the present case we should affirm the order of the trial court dismissing Licensee’s statutory appeal because her refusal to undergo a blood test was not predicated on the officer’s requirement that she sign the form containing the implied consent warnings, but was based on her refusal to complete the blood test generally.
I.
Because I believe that this area of law is muddled, I will begin with the seminal case in this area of law, Maffei v. Department of Transportation, 53 Pa.Commonwealth Ct. 182, 416 A.2d 1167 (1980). In Maffei this court set forth the principle that a licensee’s refusal to sign a waiver of hospital liability, as a condition of submitting to a blood test, was not a refusal under the Implied Consent Law, Section 1547 of the Vehicle Code (Code), as amended, 75 Pa.C.S. § 1547. The holding in Maffei was subsequently followed in similar cases by our court. E.g. Sickman v. Commonwealth, 79 Pa.Commonwealth Ct. 173, 468 A.2d 909 (1983).
This court, however, subsequently refined Maffei and its progeny in Selan v. Depart*732ment of Transportation, Bureau of Traffic Safety, 108 Pa.Commonwealth Ct. 36, 629 A.2d 65 (1987) and Lewis v. Commonwealth, 114 Pa.Commonwealth Ct. 326, 538 A.2d 655 (1988). In both of these cases, we held that a hospital consent form does not constitute a waiver of hospital liability and is, therefore, not the type of impermissible additional requirement which justifies a refusal to submit to a blood test. Thus, in Selan/Lewis, we drew a distinction on the basis of the type of the form that the licensee was required to sign.
The Selan/Lewis eases were subsequently followed by our decision in Conrad v. Department of Transportation, 142 Pa.Commonwealth Ct. 642, 598 A.2d 336 (1991). In that case, this court considered these divergent line of cases and decided that the “critical issue in refusal cases involving pre-test procedures is whether the procedure presented is impermissibly linked to testing.” Id. at 655, 598 A.2d at 343. The court set forth the statement that follows:
[bjecause § 1547 literally requires only that a motorist submit to chemical testing, and the sanction of license suspension applies only to a refusal of such testing, we hold that a suspension under § 1547 may not be supported by a licensee’s refusal to satisfy any condition not explicitly required by § 1547.
Id. (Emphasis added).
Thus, in Conrad,2 we explicitly disapproved of the analysis employed by our court in the Selan/Lewis line of cases. However, we recently retreated from our holding in Conrad and returned to a Selan/Lewis analysis in Department of Transportation, Bureau of Driver Licensing v. Miller, 155 Pa.Commonwealth Ct. 564, 625 A.2d 755 (1993).
In Miller, we stated:
[wjhile this is admittedly a close case which falls somewhere between Maffei and Selan/Lewis, we conclude that Selan/Lewis are the controlling cases. After his initial refusal to sign the form, and after the admissions elerk crossed out the liability release provision, Licensee was confronted, in effect, with a consent form. Licensee refused to sign the revised form and demanded that the hospital assume liability for his care and that the director of the hospital initial the form. At this point, Officer Atkin warned Licensee of the consequences of refusing to submit to the blood test. Licensee again refused to sign the form or take the test. Given these intervening circumstances, we cannot say that the trial court erred in concluding that Maffei was inapplicable.
Id. at 569, 625 A.2d at 757.
After we review these cases, it is clear that we have almost come full circle. As the law presently stands, we have ignored Conrad’s broad holding and its corresponding bright line rule, and have returned to examining the specific form that the licensee was asked to sign. If the form is a liability waiver form, a refusal cannot be predicated on a licensee’s refusal to sign the form. However, if the form is a hospital consent form, a refusal can be predicated on the licensee’s failure to sign the form. This brings us to the present case where Licensee was asked to sign a form containing the implied consent warnings which is obviously neither a hospital liability release form nor a consent form.
The majority concludes on the basis of Wheatley v. Department of Transportation, 104 Pa.Commonwealth Ct. 171, 521 A.2d 507 (1987), that Licensee’s suspension should be reversed because the Code does not mandate “a licensee to sign an implied consent form in addition to consenting to the test.” Majority opinion at 6. Wheatley was decided before the Selan/Lewis line of cases and involved a licensee who refused to sign a form containing the implied consent warnings. The trial court dismissed his appeal, and this court reversed, concluding that a refusal to sign an “implied consent form” is not a refusal to submit to a breathalyzer test for purposes of Section 1547 of the Code. While I clearly understand the majority’s reliance on this case, I write separately to urge reconsideration of Wheatley’s holding as well as for a *733general clarification and refinement of this area of law.
I believe that a form containing implied consent warnings is more analogous to a consent form than to a hospital liability waiver form. By signing an “implied consent form,” a licensee is not affirmatively relinquishing any rights that the individual has. Instead, that individual is solely acknowledging that he or she has been read the warnings by the officer. As it appears from our holding in Miller, if this court is to adhere to the Selan/Lems analysis, I urge it to adopt the proposition that asking a licensee to sign a form containing implied consent warnings is more similar to a consent form than it is to a waiver of liability form.
II.
With respect to the specifics of the instant case, it should be noted that the issue of whether the conduct of a licensee constitutes a refusal is a question of law. Miller. As the majority correctly acknowledges, Licensee refused on at least three separate occasions to undergo a chemical test of her blood.3 After Licensee finally expressed a willingness to take the test, the officer again explained the implied consent law to her, and asked her to sign the “implied consent form.” Licensee stated that she was unable to sign the form, even though within minutes, she was able to sign another unrelated form at the request of the hospital staff.
Licensee’s obstinate behavior is evident throughout the entire record. Moreover, and more important, a reading of the record does not reveal that Licensee refused to undergo the chemical test because of the officer’s request that she sign the form. Instead, it is evident that Licensee never wished to undergo the test in the first place. For example, Officer Kriebel testified as follows about Licensee’s final refusal:
A. And I then went and I also read the implied consent to the Defendant and I requested that blood be drawn from her to determine her alcohol content. And during this point, she looked away from me and she closed her eyes and I asked her if she understood what I had said and she failed to reply to me, to make any type of a reply. I then asked her several questions. The first one, I asked her what her age was. The second question, I asked her what her phone number was. And the third question, I asked her what her social security number was. And this is while she had turned and closed her eyes. And I asked her a fourth question and if she knew her date of birth. She opened her eyes and looked toward me and she answered each question correctly and without hesitation. I again asked her if she would consent to the blood test and again she closed her eyes and she looked away from me.
A. Did you advise her that her conduct would constitute a refusal?
Q. Yes, sir, I did. I advised her at that point that I believed she knew what was going on. And I told her that it would be considered a refusal and that her license would be suspended for twelve months.
Hearing of April 6, 1998 at 9-10.
The record is bereft of any testimony that would suggest that Licensee connected her refusal to sign the form containing the implied consent warnings with her refusal to undergo the chemical test. Instead, it is clear from the record that Licensee did not desire to undergo the blood test at all. This purported action has been explicitly rejected by our court in a similar case.
In Pearson v. Commonwealth, 122 Pa.Commonwealth Ct. 91, 551 A.2d 394 (1988), we distinguished Maffei on the basis that in Pearson the licensee was equivocal as to whether he would submit to the blood test prior to the presentation of the liability waiver form and he refused to undergo the blood test because he feared needles, and not based *734on the signing of the form. Likewise, in the instant case, a reading of the record clearly indicates that Licensee’s refusal was not predicated on the requirement that she sign the “implied consent form,” but on her unwillingness to undergo the test in the first place.4 This court should not sanction such a result. Otherwise, we are left with an absurd situation where a visibly intoxicated licensee can remain silent when repeatedly asked to undergo a blood alcohol test, and escape the penalties that should follow, because in the midst of her continued silence she expressed a fleeting willingness to undergo the test.
For these reasons, I respectfully dissent from the majority opinion and would affirm the order of the trial court dismissing Licensee’s statutory appeal of the suspension of her operating privileges.

. There is no doubt that alcohol is a significant factor in causing injuries and deaths on our highways. For example, in 1992, 628 people were killed and 14,225 people were injured in alcohol related crashes in Pennsylvania. 1992 Crash Facts and Statistics at 35 (Pennsylvania Department of Transportation).


. Conrad was a panel decision of this court and therefore did not and could not overrule the Selan/Lewis line of cases.


. It is well-established that a refusal need not be expressed in words but can be implied from a licensee’s conduct. Department of Transportation, Bureau of Traffic Safety v. Krishak, 91 Pa.Commonwealth Ct. 307, 496 A.2d 1356 (1985). Moreover, silence to a request to submit to a chemical test constitutes a refusal under the law. Department of Transportation, Bureau of Driving Licensing v. Wicks, 136 Pa.Commonwealth Ct. 322, 583 A.2d 21 (1990).


. See also Department of Transportation, Bureau of Driver Licensing v. Balanow, 126 Pa.Commonwealth Ct. 76, 558 A.2d 614 (1989) (where our court held that a refusal to sign a hospital liability consent form by licensee would be considered a refusal under the Implied Consent Law when a licensee's refusal relates to the chemical blood test and not to the existence of the waiver form.)